Bliss, J.
(dissenting). The question here is whether or not Mary Soules is a person without means or a source of income by which she can be maintained. (Social Welfare Law, § 210, subd. 2.) Judge Foster interprets this portion of the law to mean that she must have some contractual right of maintenance to such income which she could enforce at law. I do not so read the statute.
In the first place the statute itself contains no language to that effect. It says nothing about contractual rights and nothing from which the need of such rights might be inferred. It is plain, simple and direct. It speaks only of “ other means or sources of income.” I take this to mean that a person who is actually receiving her support from some other source is not entitled to old age assistance. Many an indigent old person has been supported through the kindness of another who was not legally hable for such support, such as a friend, distant relative or even a charitable institution and it was never thought that so long as such support continued, the recipient was also entitled to support at the hands of the public. Both beneficiary and donor alike would have been shocked at such an intimation. The very thought is repugnant to bur conception of the practice of private charity. One of the principal motives for the maintenance of many charitable institutions such as this *502Odd Fellows home in which Mary Soules is now an inmate is that the indigent aged may not become public charges. In the absence of a clear legislative mandate we should not so construe this statute as to abolish this incentive to private charity. As long as Mary Soules is not in need and actually receives her support from the Odd Fellows or any other sour ce, it cannot be said that she is without a source of income. This is the clear language of the statute. Because subdivision 4 of section 211 of the Social Welfare Law authorizes the furnishing of public old age assistance in a private home for the aged has no bearing upon our present question. That provision merely permits a welfare officer to furnish such public old age assistance in a private home to those who are under the statute entitled thereto. It does not enlarge the number of those entitled to such assistance. It only regulates the method of furnishing such relief. Nor is it important so far as this case is concerned, that Mary Soules agreed or the home imposed as a condition of her admission, that she should continue to receive relief by public old age assistance after her admission to the Odd Fellows Home and apply it toward her care. Surely neither she nor the home was authorized to make any such agreement binding upon the public welfare authorities of Tompkins county and these authorities made no such agreement. If some other properly authorized welfare official made such agreement it cannot be enforced in this proceeding against the county of Tompkins welfare district.
The determination of the State Commissioner of Social Welfare should be annulled, with fifty dollars costs.
Determination confirmed, without costs.